Lloyd Douglas Enterprises
                                                                    LLC dba River City Care
                                                                         Center & Steve



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 18, 2014

                                     No. 04-14-00221-CV

                                     Comfort ROBERTS,
                                         Appellant

                                               v.

  LLOYD DOUGLAS ENTERPRISES LLC dba River City Care Center & Steve Robinson,
                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-12260
                         Honorable Antonia Arteaga, Judge Presiding

                                        ORDER
       Appellees have filed a Motion for Sanctions raising several allegations about appellant’s
conduct in this appeal. Appellant, Mr. Comfort Roberts who is representing himself pro se,
responded denying the allegations.

       Appellees’ Motion for Sanctions is DENIED. However, Mr. Roberts is cautioned that
although he is acting pro se in this appeal, this court expects him to follow the Texas Rules of
Appellate Procedure, including, but not limited to, Rule 9 (“Documents Generally”), Rule 10
(“Motions in Appellate Courts”), and Rule 38 (“Requisites of Briefs”). Failure to comply with
the Rules of Appellate Procedure may result in a pleading being stricken or this appeal being
dismissed. See TEX. R. APP. P. 38.9, 42.3(c).

       Mr. Roberts is reminded that his appellate brief is due no later than August 28, 2014.

                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court